PEGGY A. MORRIS
                               Certified Court Reporter
                                 P. 0. Box 747
                               Belton, Texas 76513
                                     (254) 933-5788




October 15, 2015

3rd Court of Appeals
Mr. Jeffrey D. Kyle, Clerk
Criminal Division
Price Daniel Building
Room 101
P. 0. Box 12547
Austin, Texas 78711-2547

In Re: No. 67764
COA No. 03-1 5-00549-CR
Ronny Gene Smith

Dear Mr. Kyle

I have received a notice of appeal in the above-referenced cause. Please be advised that
there were no court proceedings held in this cause number in the 426th Judicial District
Court since June 10, 2011. I did not report any hearing that may have been held on July
23, 2015; therefore, there is no record to be transcribed in this cause number.

I am attaching a copy of the court's docket sheets in the above-referenced cause number
for your convenience.




p;;;;j~~~
Peggy A. Morris

Enclosures
Cc:    Mr. Odom
                                            JUDGE'S DOCKET

                                 Style of Case                       Attorneys
                              THE STATE OF TEXAS

                                     vs.                                                Prosecutor
                                                                                        Defendant
                                                                                 ARR:   PT:
-~ ~=======-================================~===========================================
\       '·   Date of Orders                        Orders of Court




    z
    ~·1.1--------~~~~~~~~~~--~~~~-~~~~~~~~~~~~~~~~~~~
                                    ~~~     ·-·-------------------·---·-···-··-··--
                                                                                                     .   ,·
                                      JUDGE'S DOCKET

                           Style of Case               Attorneys
                        THE STATE OF TEXAS

                               vs.                                        Prosecutor
                                                                          Defendant
                                                                   ARR:   PT:
,~I:
       Date of Orders
    Date Filed 02 25 11                             JUDGE'S DOCKET                                           Offense Date 09 01 1.o
                                    Cause Number 6n64- E                     Type of Case SEXUAL ASSAULT

                                        Style of Case                                  Attorneys
                                     THE STATE OF TEXAS

                                              vs.                                  STRIMPLE, SHELLY           Prosecutor
                                      RONNIE GENE SMITH                            WHITE, MICHAEL     ...     Defendant
                     IND: 03/09/11 CRT: 426                                                         ARR:      PT:

    Date of Orders                                         Orders of Court



                                                                                                            -b-.



                         ~--r:·
                     DEG f'\t':-.
                     DEADLY WEt\PON FINDING:




z
~ 11-------~~~~~~~~--~~~~~~~~~~~~~~~~i]lL~~Ll~~~~~!l~~~~~

     ~-

                                                                                                                            hci ilt-rrmt'lkt: